Citation Nr: 1142011	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-13 269A	)	DATE
					)
					)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to October 1970 and from November 1970 to January 1978. 

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 RO decision that denied the Veteran's petition to reopen her claim for service connection for a low back disability.  This claim previously had been considered and denied in a March 2004 rating decision.  In a January 2011 decision, however, the Board determined there was new and material evidence since that earlier March 2004 decision and, therefore, reopened the claim.  But rather than immediately readjudicating the claim on its underlying merits, the Board instead remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  This additional development especially included trying to obtain any additional records concerning the Veteran's service and, in particular, regarding her purported low back injury in service (such as might be documented in base records or sick call logs).  This additional development also involved searching for any additional evaluation or treatment records since service, including regarding any evaluation or treatment she may have received from VA from the time of her discharge from service in 1978 until 2004, and, if possible, obtaining confirmation in writing of an alleged opinion of her private physician that her compression fractures at the L1 and L4 levels are related to her claimed injury in service.  Lastly, a VA compensation examination was to be scheduled for a medical nexus opinion concerning this determinative issue of causation.

Unfortunately, although some of these remand directives were completed, not all of them were, so the Board again has to remand the claim because the Veteran is entitled to compliance with remand directives as a matter of law.  See Stegall v. West, 11 Vet. App. 268 (1998).  The remand of the claim to the RO again will be via the AMC.



REMAND

As noted in the prior remand, the Veteran's service treatment records (STRs) appear to be incomplete, and those available are unremarkable for indications of complaints (e.g., relevant symptoms, etc.) or treatment of a low back injury.  Her spine was listed as normal during her separation examination in January 1978, and she denied a history of recurrent back pain.  Because, however, her STRs are incomplete, it obviously is more difficult for her to prove she sustained the low back injury in question during her service.

Regarding this claimed injury in service, she says that she slipped and fell backwards, landing on her back, while walking into her barracks in the 1970s in Hanau, Germany.  She contends that a spinal vertebra was fractured, that she went to sick call right after the injury, that she received a diagnosis of back spasms, and that medication and bed rest were prescribed.  Throughout the course of this appeal, she has reported several different dates for this alleged injury.  But some of the records in the file, including some of her personal statements, reveal she has impaired memory, so perhaps reason for this discrepancy.  As an example, in her original August 2003 claim, she said the fall occurred in 1974, and in a January 2006 statement she was a bit more specific and said the fall occurred in March 1974.  But in January and May 2006, she said she fell on her back in the mid-to-late 1970s.  In September 2006 she stated the injury occurred in 1977, but in October 2006 she said it occurred in 1976.  An October 2006 lay statement from her niece (which appears to have been written by her but signed by her niece) reflects that the injury occurred in January 1976.  In December 2008, she reported that the injury occurred in January 1977.

The Veteran's DD Form 214 indicates she served in Germany from March 29, 1974 to June 24, 1976.  She therefore has at times alleged to have sustained this injury within this timeframe when she was stationed in Germany, whereas at other times the date that she has given has not coincided with this service.


Thus, for VA to perform a meaningful search for records concerning this alleged injury service, a closer approximation of the date of this injury is needed.  So, on remand, she should again be asked to provide her best estimate of the date of this injury.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if she desires help with this claim, she must cooperate with VA's efforts to assist her).

The Board's January 2011 remand also instructed the AMC to attempt to obtain a copy of the sick call log or base records from Hanau, Germany, for January 1977, albeit, in hindsight, from during a time when the Veteran was no longer stationed in Germany.  In any event, this was not done.  The AMC instead attempted to obtain copies of clinical (inpatient) treatment records from a hospital in Heidelberg, Germany, dated from January to February 1977.  No such records were found, but presumably because the Veteran was no longer stationed in Germany - having, instead, concluded her service there the previous year, in June 1976.  Hence, at minimum, the AMC needs to request sick call log or base records from Hanau, Germany, from during the time when the Veteran was stationed in Germany, that being from March 29, 1974 to June 24, 1976, not from a time after and not other types of records like inpatient or hospitalization records.

And lastly, as the Board also previously has explained in its prior remand, the evidence available for consideration confirms the Veteran has disabilities affecting her low back.  Private medical records dated in March 2003 reflect that she was treated for complaints of back pain after a motor vehicle accident, but also indicate she reported a "long history" of back pain, so even prior to that accident.  An April 2004 X-ray of her lumbosacral spine revealed degenerative arthritic disease.  A November 2005 private X-ray of her lumbar spine showed no fracture, but there was degenerative change at L3, L4, and L5.  A February 2006 private treatment note reflects that a physician's assistant, K.B., diagnosed low back pain with a questionable compression fracture of L4, after reviewing an X-ray taken that same day.  A May 2006 note from a VA physician indicates she had reviewed the Veteran's private X-ray of the lumbosacral spine, and that it showed no evidence of fracture, but did show degenerative changes of the lumbar spine.  The report of a June 2006 X-ray shows disc space narrowing, degenerative change, and slight anterior wedge compression of L2.  VA outpatient treatment records dated in June 2006 show the Veteran complained of low back pain since a fall onto her back in a store in early June 2006.

The determinative issue, therefore, is whether this current disability, including the degenerative changes mentioned, are the result of the type of trauma during service alleged or, instead, the result of factors unrelated to the Veteran's military service, including the injuries she sustained in the intercurrent motor vehicle accident and when she fell in the store.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As the Board previously explained when remanding this claim in January 2011, a VA compensation examination and medical nexus opinion therefore are needed to assist in determining whether the claimed low back disability is related or attributable to the Veteran's military service versus these other unrelated factors or causes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Following and as a result of the prior remand, this VA examination was scheduled for February 2011 for this necessary medical nexus opinion, but the Veteran failed to report for this examination.  In an October 2011 written brief, the Veteran's representative asserted the Veteran had not received notice of this scheduled VA examination, and said that she is willing to report for an examination to support her appeal.


In the file is a copy of the letter sent to the Veteran notifying her of this scheduled VA examination.  There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for this presumption to attach).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Moreover, even omission of an examination notification letter in a claims file, which, again, is not the situation here, will not rebut this presumption where VA's regular practice does not include retaining a hard copy of the letter in the claims file.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010).

Since, however, the claim must be further developed for the other reasons mentioned, the Board will give the Veteran another opportunity to report for her VA compensation examination for the needed medical nexus opinion concerning the etiology of her low back disability and, in particular, any potential relationship to the claimed injury in service versus what has occurred since service.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Again contact the Veteran and ask that she provide her best estimate of the date of the alleged fall and consequent low back injury in Hanau, Germany, in the 1970s.

2.  Based on any additional information she provides, attempt to obtain any additional STRs from the service department or other appropriate source.  In particular, however, request copies of sick call logs or base records regarding her reported fall in Hanau, Germany, during the period she was stationed there from March 29, 1974 to June 24, 1976 (not after, so not in January and February 1977).

*Any and all additional records located as a result of this development should be associated with the claims file for consideration. 

*If, on the other hand, no additional records are located, or if they have been destroyed or damaged or no longer exist, then ask for specific confirmation of this.  And if it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how these records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(c)(2), (e)(1) . 

3.  Next, reschedule the Veteran's VA compensation examination for a medical nexus opinion concerning the etiology of her low back disability. 

The examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) any current low back disability either:  (1) initially manifested during the Vetean's military service from November 1967 to October 1970 and from November 1970 to January 1978; or (2) if involving arthritis, alternatively manifested within the one-year presumptive period following her service, i.e., so prior to January 1979; or (3) is otherwise related or attributable to her service, including to any injury she may have sustained while in service - and, in particular, while stationed in Hanau, Germany, from March 29, 1974 to June 24, 1976.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.   

Because the records concerning the Veteran's service are incomplete (though some records are available), the examiner should not use the absence of treatment records confirming this claimed injury in service as the sole or only basis for his/her opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

But that said, the term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

*The examiner also is asked to consider what effect, if any, the additional low back injuries the Veteran has sustained since service in the motor vehicle accident and in the fall at the store are the reason she has current low back disability, versus anything that may have occurred while in service.

All necessary diagnostic testing and evaluation needed to make these determinations regarding causation should be performed. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is again hereby advised that failure to report for this VA compensation examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.


4.  Then, in light of the additional evidence, readjudicate this claim for service connection for a low back disability on its underlying merits (meaning on a de novo basis).  If this claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


